The Chief Justice took the papers for consideration, and at a subsequent day, directed a rule to be entered that the defendant be discharged from custody. No formal opinion was delivered.
Motion granted.*

 During this term, the same question arose upon a similar application to be discharged from custody on a ca. sa„ issued in the cause of Stewart v. Kilt-mar, which was an action of replevin, on the ground of an insolven^discharge, granted under the article of the statute regulating voluntary assignments by an insolvent for the purpose of exonerating his person from imprisonment, and the same disposition made of it; the Chief Justice ordering the defendant to be released from custody. A similar order was made by Mr. Justice Bronson, upon a like discharge exonerating the person of the insolvent from imprison, ment, in December 1836, in the case of Clapper v. Betts, which was an action of trespass,